Case 18-51918-wlh       Doc 53     Filed 11/13/20 Entered 11/13/20 10:24:49           Desc Main
                                   Document Page 1 of 3


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                          )            CHAPTER 13
FELICIA M FORD                                  )            CASE NUMBER A18-51918-WLH
                                                )
   DEBTOR                                       )

         MOTION TO DISMISS FOR FAILURE TO REMIT 2019 TAX REFUND

   COMES NOW Nancy J. Whaley, Standing Chapter 13 Trustee, in the above styled case, and
respectfully shows the Court the following:
                                                1.
   Debtor(s) filed a petition for relief under Chapter 13 of Title 11 on February 05, 2018. The
Chapter 13 Plan was confirmed on May 25, 2018.

                                                2.
   The Chapter 13 Plan requires the Debtor(s) to remit Federal Income Tax Refunds to the
Trustee for the term of the plan and/or the applicable commitment period. As of November 12,
2020 the Debtor(s) has failed to remit the 2019 Federal Income Tax Refund to the Trustee.



   Wherefore, the Trustee prays that the Debtor(s) remit the requested tax refund to the Trustee.
If not provided, the Trustee requests this case be dismissed pursuant to 11 U.S.C. § 1307(c)(6)
and any other relief this Court deems just and reasonable.


This the 13th day of November, 2020.


/s/________________________________________
  Ryan J. Williams
  Attorney for the Chapter 13 Trustee
  State Bar No. 940874
Case 18-51918-wlh       Doc 53     Filed 11/13/20 Entered 11/13/20 10:24:49             Desc Main
                                   Document Page 2 of 3


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                           )          CHAPTER 13
FELICIA M FORD                                   )          CASE NUMBER A18-51918-WLH
                                                 )
   DEBTOR                                        )

                NOTICE OF HEARING ON MOTION TO DISMISS CASE

PLEASE TAKE NOTICE that the Chapter 13 Trustee has filed a Motion to Dismiss with the
Court seeking an Order of Dismissal.


PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on December 09, 2020
at 11:00 AM in Courtroom 1403, Richard Russell Building, 75 Ted Turner Drive, S.W.,
Atlanta, GA. 30303. Given the current public health crisis, hearings may be telephonic only.
Please check the “Important Information Regarding Court Operations During COVID-19
Outbreak" tab at the top of the GANB Website prior to the hearing for instructions on whether to
appear in person or by phone.


Failure to appear at the hearing or failure to resolve the matter prior to the hearing may result in
the dismissal of your case. You should read this motion carefully and discuss it with your
attorney, if you have one in your bankruptcy case. (If you do not have an attorney, you may wish
to consult one.) If you do not want the Court to grant the dismissal of your case, you and/or your
attorney must attend the hearing unless you have settled the matter prior to the hearing.


This the 13th day of November, 2020.


/s/________________________________________
  Ryan J. Williams
  Attorney for the Chapter 13 Trustee
  State Bar No. 940874
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
Case 18-51918-wlh             Doc 53   Filed 11/13/20 Entered 11/13/20 10:24:49          Desc Main
                                       Document Page 3 of 3


                                   CERTIFICATE OF SERVICE

Case No. A18-51918-WLH

I certify that on this day I caused a copy of this Chapter 13 Trustee's Motion to Dismiss For Failure
to Remit 2019 Tax Refund to be served via United States First Class Mail with adequate postage
prepaid on the following parties at the address shown for each:



FELICIA M FORD
6396 BRIAR CHASE COURT
RIVERDALE, GA 30296




I further certify that I have on this day electronically filed the foregoing Motion to Dismiss For
Failure to Remit 2019 Tax Refund using the Bankruptcy Court’s Electronic Case Filing program,
which sends a notice of this document and an accompanying link to this document to the
following parties who have appeared in this case under the Bankruptcy Court’s Electronic Case
Filing program:

Attorney for the Debtor(s):

SLIPAKOFF & SLOMKA, PC




This the 13th day of November, 2020.


/s/____________________________________
  Ryan J. Williams
  Attorney for the Chapter 13 Trustee
  State Bar No. 940874
  303 Peachtree Center Avenue, NE
  Suite 120
  Atlanta, GA 30303
  678-992-1201
